DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

	Any objection or rejection levied in the Action dated 19 January 2022, not repeated herein, has been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment

	This Action is responsive to the Reply filed on 19 April 2022 (“Reply”)  As directed in the Reply:
	Claims 21, 31, and 39 have been amended;
	no claim has been cancelled (Claims 1-20 had been previously cancelled); and 
	no claim has been added.  
Thus, Claims 21-40 are presently pending in this application, with no claim having been previously withdrawn from consideration.


Response to Arguments

Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.  Applicant’s Reply presents several lines of argument in traverse of the rejections in the last Action, which will be addressed in turn.
	Beginning at page 11, first full paragraph, Applicant asserts that DiPerna does not disclose the display of a current glucose level on a startup screen.  DiPerna states, at para. [0316], “[a]lternatively, the portable infusion device 110 may include a feature that either continuously or selectively reads the user's blood glucose level directly.”  The step of “displaying . . . automatically upon activating the graphical user interface” disclosed by DiPerna includes that which occurs when the alert page is presented, as described in [0342].  The claims do not restrict how the “activating” is performed, just that the GUI is activated.  DiPerna’s alert page is automatically displayed upon the alert condition having been met, which includes activating the GUI so that the alert page is displayed.  This process is read on by the above-quoted claim phrase; that is, “start page” reads on “alert page” at least because DiPerna’s alert page starts a new stage of use of the device.
	Beginning in the second full paragraph of page 11 of the Reply, Applicant points out that independent Claims 21 and 31 have been amended to further recite: 

displaying the startup screen in a locked configuration with at least one of the current glucose level, the historical data and the estimate of the amount of un-metabolized insulin in the user's body visible but not touch-selectable on the startup screen in the locked configuration to enable the user to assess whether any action needs to be taken with the portable insulin pump while the startup screen is in the locked configuration

The Examiner notes the additional revision of the final clause of Claim 21, but not Claim 31, to read:

wherein the bolus delivery object on the startup screen is [[not]] selectable to initiate programming of a bolus delivery of insulin [[until]] when the startup screen is unlocked from the locked configuration.

This revision broadens the claim in this respect, because the claim no longer is limited to:

wherein the bolus delivery object on the startup screen is not selectable to initiate programming of a bolus delivery of insulin until the startup screen is unlocked from the locked configuration

(Claim 31); Claim 21 et sqq. are now merely silent concerning the selectability of the bolus delivery object when the startup screen is locked, while Claim 31 et sqq. plainly restricts the selectability of the bolus delivery object.  This difference does not change how the prior art is read on by the claims, but this change is not lost on the Examiner.
	In this argument, Applicant asserts that Mensinger’s wallpaper feature does not teach or suggest any features that are displayed, but not are inaccessible, while the screen is locked.  Mensinger states, at para. [0195], “In various other embodiments, the CGM module 208 may display 222 the user's blood glucose dynamic trend graph as wallpaper in the background of the smartphone's display 222.”  Thus, Applicant is simply mistaken in its reading of the last Action, as Mensinger not only describes displaying a feature on the wallpaper, but displays the claimed historical data.  Fig. 3A shows that the “trend graph” 310 shows historical (CGM) data.  See also para. [0077].  Notably, Mensinger is not relied upon for a lock feature; Bok is, and it describes displaying an unlock feature over visible, non-selectable, displayed objects on the display, which, when taken with Mensinger, thus includes the wallpaper of historical data along with other objects ‘in front of’ the wallpaper, as that term is very well understood to those of ordinary skill in the art as of the earliest effective filing date of the pending claims.
	At page 12, last paragraph, of the Reply, Applicant argues that Bok does not relate to a startup screen.  Bok is not relied upon for a disclosure in the prior art of a startup screen but, rather, of a touch lock screen which is transparent or translucent, thus permitting the user of the device to see, but not select, objects ‘behind’ the lock screen.  Applicant attempts to distance Bok’s disclosure from the claimed lock screen, arguing Bok, “discloses displaying a translucent cover over a lock screen to enable a user to view a currently executing application.”  But this is exactly what Applicant claims: the display of an executing application which creates the claimed startup screen.  Stated somewhat differently, if Applicant’s claims do not read (in pertinent part) on “a currently executing application,” as it appears Applicant has argued, it raises the question what Applicant discloses that both (1) is a written description which supports these claim terms, and (2) is not software, i.e., “a currently executing application.”
	In the paragraph beginning at the top of page 13 of the Reply, Applicant argues that Bok purportedly, “would teach one skilled in the art nothing regarding displaying unlock indicators over a startup screen to enable the particular claimed information to be viewed such that a user can ‘immediately assess’ whether or not any action needs to be taken without having to unlock the screen.” (emphasis added) The unitalicized portion of this quote has been addressed above.  The italicized portion, however, is an argument directed to what Applicant hopes is a result of the claimed step, which does not limit the claim in any meaningful way, both because that text is not in the claims, and because it is the natural result of implementing transparent Bok’s lock screen.  That is, once Bok’s transparent lock screen is implemented in the DiPerna / Moberg / Mensinger device and method, the claimed combinations read on the (hypothetical) resulting device and method.  The reasoned bases for combining the features present in the prior art to arrive at the claimed combinations were presented in the prior Action, and are repeated below.

Claim Rejections - 35 USC § 103

	Claims 21-27, 29-37, 39, and 40 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna in view of Moberg, Mensinger, and Bok (all previously of record).
	As in the Actions dated 16 August 2021 and 19 January 2022, in the explanations that follow, apparatus Claims 31-40 are addressed with their associated process claims, namely, Claims 21-30, respectively, and any structural features recited in the apparatus claims not required in the associated process claim are separately addressed (if any).
	Concerning Claims 21, 26, 30, 31, 36, and 40, DiPerna describes:
		a method of providing diabetes therapy with a portable insulin pump (Abstract);
		activating a graphical user interface of a portable insulin pump system from an inactive condition (see fig. 27, ¶[0304], “The home screen 474 is typically the screen representative or page 456 that is displayed to the user upon applying power or switching on the device 110.”; alert page, [0342]);
		displaying a startup screen on the graphical user interface automatically upon activating the graphical user interface (id.);
		displaying on the startup screen a current glucose level of the user based upon the information received from the continuous glucose monitor (see, e.g., ¶¶ [0342], “For example, the current BG object 582 (displaying the user's current blood glucose level), as shown in FIG. 44, may be displayed in red in order to further direct the user's attention to the information causing the alert, such as a high blood glucose (BG).”; [0297], “The information may have been entered by a user and/or presented by the portable infusion device 110, and may at least be one of information regarding the amount of insulin already present in the body, e.g., insulin on board; blood glucose level; trending glucose level . . . ;” and [0316], “Alternatively, the portable infusion device 110 may include a feature that either continuously or selectively reads the user's blood glucose level directly.”);
		displaying on the startup screen an estimate of the amount of un-metabolized insulin in the user's body (486; see ¶ [0297]);
		displaying on the startup screen a bolus delivery object (482, see Fig. 27) selectable to initiate a programming of a bolus delivery of insulin;
		a “lockout feature” (see ¶[0266], “Alternative "lock out" features temporarily disabling the ability for such manipulation may be used as well as alarms or notification functionality for storing and/or transmitting data associated with such user-generated changes to a clinician, parent, etc.”), although this feature may not result in displaying the startup screen in a locked configuration; 
		wherein the bolus delivery object on the startup screen is selectable to initiate programming of a bolus delivery of insulin when the startup screen is unlocked from the locked configuration (482, see Fig. 27, is selectable to initiate a programming of a bolus delivery of insulin when the screen is in an unlocked configuration);
		displaying the startup screen further includes displaying at least one of a battery life indicator indicating a remaining life of a battery of the portable insulin pump and a reservoir level indicator indicating a remaining amount of insulin in an insulin reservoir of the portable insulin pump (¶[0302], “For instance, the portable infusion device may utilize the GUI 454 to present important information to the user as to the status of the device (e.g., battery life, remaining medicament in the cartridge, occlusion in the fluid line, etc.).”)(Claims 26 and 36); and
		activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of a remote commander configured to control the portable insulin pump ([0289], “In addition, some GUI 454 embodiments may be available to a user by downloading a software application onto the user's cell phone and/or PDA, which would allow the user to use their cell phone or PDA as a remote commander to the portable infusion device 110.”) (Claims 30 and 40)
	DiPerna is, however, silent about its method (and associated apparatus) including a step of:
		receiving information pertaining to a glucose level of a user from a continuous glucose monitor;
		displaying on the startup screen historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor;
		wherein displaying the startup screen on the graphical user interface automatically upon activating the graphical user interface includes displaying the startup screen in a locked configuration with at least one of the current glucose level, the historical data and the estimate of the amount of un-metabolized insulin in the user's body visible but not touch-selectable on the startup screen in the locked configuration to enable the user to assess whether any action needs to be taken with the portable insulin pump while the startup screen is in the locked configuration; and
		wherein the bolus delivery object on the startup screen is not selectable to initiate programming of a bolus delivery of insulin until the startup screen is unlocked from the locked configuration (Claim 31 only).
	Moberg describes continuous blood glucose monitoring, infusion, and data displaying processes and devices, and is therefore from the same or a closely analogous art to that of the instant application and DiPerna.  Moberg describes displaying on the startup screen (“home screen”) historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor (¶[0072], “Display element 220 can be used to present various types of information or data to the user, such as, without limitation: . . . a graph or chart of the patient's glucose level versus time . . . .”) (Claims 21, 31).  Moberg details its continuous glucose sensor (CGS, which is or part of a CGM):
[0064]: For the illustrated embodiment, glucose sensor transmitter 104 wirelessly communicates with insulin infusion pump 102 and with each wireless controller device 106.

[0067]: Glucose sensor transmitter 104 is suitably configured to measure a physiologic characteristic of the patient, namely, a glucose level of the patient. In the exemplary system described here, glucose sensor transmitter 104 measures the glucose level of the patient in real time. Glucose sensor transmitter 104 includes a wireless transmitter that facilitates transmission of physiological data of the user to other devices within insulin infusion system 100, such as insulin infusion pump 102. In turn, insulin infusion pump 102 can respond to the glucose measurements obtained from glucose sensor transmitter 104 by delivering insulin as needed.

[0069] Any of the devices within insulin infusion system 100 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within insulin infusion system 100, or related to insulin infusion system 100 itself. (emphases added)

Moberg also teaches that the display of a startup/home screen can be locked and unlocked by a user input; in Moberg’s example, via a thumbprint reader 222, 406: 
[0072]: Display element 220 can be used to present various types of information or data to the user, such as, without limitation: the current glucose level of the patient; the time; a graph or chart of the patient's glucose level versus time; device status indicators; etc. In some embodiments, display element 220 is realized as a touch screen display element, and the functionality of fingerprint reader 222 is incorporated into the touch screen display element. (emphasis added)

[0074]: The buttons 230, directional pad 232, and touch screen display element 234 can be used to administer a bolus of insulin . . . .

[0086]: In practice, display element 404 may be influenced by graphics engine 412, and driven by a suitable display driver, to enable medical device 400 to display physiological patient data, status information for infusion pumps, status information for continuous glucose sensor transmitters, clock information, alarms, alerts, and/or other information and data received or processed by medical device 400. (emphases added)

[0101]: If medical device 400 includes fingerprint reader 406 and fingerprint-linked security features, then function disable/enable module 428 could be utilized to unlock or lock fingerprint-secured operations as appropriate.

Concerning its display, Moberg states:
[0111]: A display setting operation may cause the medical device to display a respective visual display, e.g., a chart, a graph, or the like. Thus, different fingerprints can be used to switch the display of the medical device. A menu selection operation may cause the medical device to display a respective menu, e.g., the home menu, a settings menu, a therapy programming menu, or the like. Thus, commonly used menus can be fingerprint-coded to facilitate quick switching of menu screens. (emphasis added)

[0113]: Notably, the right pinky finger is also linked to the operation labeled Display Home Screen

Moberg thus describes using a lockout feature to unlock a home screen, while DiPerna teaches that a home screen can include a bolus delivery object; it therefore follows that, prior to being unlocked by a Moberg-type unlock feature, the objects that would otherwise be selectable on a DiPerna home screen are not selectable, including a bolus delivery object.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include the foregoing features of the claims not discloses in DiPerna, including a startup screen that included historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor (along with the current glucose level received from a CGM), because Moberg teaches the benefit of providing a touchscreen with a graph of the patient’s past glucose level versus time and the current glucose level, from a CGM, to help the patient assess their proper treatment. DiPerna also suggests the benefit of customizing the GUI to allow the user to have an easy-to-use interface with the specific functions needed, see, e.g., ¶ [0297], and together DiPerna and Moberg describe all of the claimed displayed features. Moreover, one of ordinary skill in the art would understand that adding well-known objects (displaying sensed data) on a user interface which has otherwise been taught by the prior art would be an obvious design choice, because Moberg teaches the claimed features and further establishes that it is well-known and commonly used in the glucose metering and infusion art in order to enable the presentation to the user of more, and more informative, data concerning the infusion therapy, thus making it an obvious modification to include the historical data relating to the glucose level of the user based upon information received from the CGM on DiPerna’s startup screen (GUI home screen), particularly as DiPerna suggests customizing the GUI in order to fulfill the user’s need. Therefore, it would have been obvious for one of ordinary skill in the art to make the modification to include displaying, on the startup screen of the GUI automatically upon activating the GUI, the current glucose level based on the information received from the CGM, the historical data relating to the glucose level of the user over time from the CGM and the IOB in the user’s body.
	Concerning Claims 24 and 34, Moberg describes displaying the historical data in a graphical format depicting glucose levels of the user over time (¶ [0124], “Thus, for this example the graph 648 has been panned to the right, thus introducing "older" glucose measurement data on the left side of graph 652 and discarding "newer" glucose measurement data that had previously appeared on the right side of graph 648.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include displaying the historical data in a graphical format depicting glucose levels of the user over time, so that the data and trends of that data are more easily viewed and understood by the user because the graphical representation of data is more easy to understand than raw numbers and/or tables.
	Concerning Claims 25 and 35, Moberg describes that displaying the startup screen further includes displaying a timeframe object that is selectable to modify a timeframe over which the historical data is displayed, such that the historical data is displayed over the modified timeframe upon a subsequent activation of the startup screen. (Id.)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include that displaying the startup screen further includes displaying a timeframe object that is selectable to modify a timeframe over which the historical data is displayed, such that the historical data is displayed over the modified timeframe upon a subsequent activation of the startup screen, because Moberg discusses modifying the timeframe of the displayed historical data so that the user can see different eras of data and to compress or elongate the data curves to better visualize the data and thus appreciate trends over time (and different time windows).
	Concerning Claims 29 and 39, Moberg describes that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of the portable insulin pump (pump 200 includes display 220; ¶ [0072], “Although not required, the illustrated embodiment of insulin infusion pump 200 includes a display element 220. Display element 220 can be used to present various types of information or data to the user, such as, without limitation: the current glucose level of the patient; the time; a graph or chart of the patient's glucose level versus time; device status indicators; etc. In some embodiments, display element 220 is realized as a touch screen display element, and the functionality of fingerprint reader 222 is incorporated into the touch screen display element.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of the portable insulin pump, because Moberg indicates that this is one option for display of this data, and would be thus readily available to the patient as they are wearing the portable insulin pump.
	Concerning Claims 30 and 40, Moberg also describes (in addition to DiPerna’s disclosure) that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of a remote commander configured to control the portable insulin pump (wireless controller 206 with touch screen 234; ¶¶[0073]-[0074], “Touch screen display element 234 can be used to present various types of information or data to the user, such as, without limitation: the current glucose level of the patient; the time; a graph or chart of the patient's glucose level versus time; device status indicators; etc. . . . The buttons 230, directional pad 232, and touch screen display element 234 can be used to administer a bolus of insulin, to change therapy settings, to change user preferences, to select display features, and the like.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of a remote commander configured to control the portable insulin pump, because DiPerna already discloses the use of a remote commander with a GUI, and/or Moberg indicates that the use of a remote commander with a GUI is permits medical practitioners to remotely review data concerning a patient’s blood glucose levels and take action if necessary, without the need to disturb the patient.

	Mensinger describes processes and apparatus related “to continuous glucose monitoring, including enhancing such monitoring by leveraging features of smartphones, tablet computers” (¶ [0002]), and is therefore from the same or a closely analogous to that of the instant application and DiPerna.  Among the many features described by Mensinger, Mensinger states, “In various other embodiments, the CGM module 208 may display 222 the user's blood glucose dynamic trend graph as wallpaper in the background of the smartphone's display 222. The wallpaper may display every time the user wakes up the smartphone.” (emphasis added; para. [0195]). Additionally, Mensinger describes at para. [0229] displaying glucose information on a front or home screen, which is displayed upon powering up the device or waking from a sleep mode, and presenting an unlock feature (here, an “unlock bar” 1814).  As discussed above, Mensinger describes at [0195] the display of, “the user's blood glucose dynamic trend graph as wallpaper in the background of the smartphone's display.”  The combination of these features, including a wallpaper of (historical) glucose trend data and an unlock bar available after awaking of the device, results in displaying the unlock indicators over the startup screen (including the wallpaper) such that at least a portion of the startup screen (wallpaper) is visible. (Claims 21 and 31)
	Bok describes a touch-based mobile device and performing touch-based locking and unlocking functions of that device, and is therefore from an art which is the same or closely analogous to those of DiPerna, Moberg, and Mensinger because of their extensive disclosure of and reliance on graphical user interfaces and touch screen displays of data to a user.  Bok teaches the use of a transparent or translucent cover lock layer displayed over an application’s display on such a touch display device:

As discussed above, the third embodiment is characterized by a case where there is an order to display a touch lock screen during the execution of a selected application.  Then, a transparent or translucent cover layer is overlaid on an execution screen of the currently running application to form the touch lock screen, so that a user can still find the running application without unlocking a touch lock state.

Bok, para. [0079].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further include displaying the unlock indicators over the startup screen such that at least a portion of the startup screen is visible in the DiPerna / Moberg process and device, because both DiPerna and Moberg describe a “lockout feature” for its GUI and startup/home screen, Mensinger describes displaying a wallpaper of a user’s historical glucose data overlayed by an unlock feature, in order to provide that data to the user regardless of other data being presented (i.e., as a wallpaper under that other data), to permit the user to access features of the device’s startup screen after the device has become active after an inactive (off, sleep) mode, while still displaying that startup screen so the user can preview the features and/or data to which they will have immediate access once the device is unlocked, and to inhibit or prevent inadvertent modification or activation of the device via its touchscreen; and Bok teaches making the lock layer transparent or translucent, “so that a user can still find the running application without unlocking a touch lock state.”  Furthermore, because DiPerna describes a bolus delivery object (see above) as a selectable graphical element in its GUI, that bolus delivery object would similarly be visible, but not selectable, until Mensinger’s and/or Bok’s unlock feature is displayed and unlocked from the locked configuration, but the bolus delivery object would still be visible behind the transparent/translucent lock layer taught by Bok.
	Concerning Claims 22 and 32, Mensinger thus also describes displaying one or more unlock indicators (1814) on the startup screen and receiving user input via the unlock indicators to unlock the startup screen from the locked configuration (¶[0229]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device of DiPerna / Moberg with the teachings of Mensinger so that a combined DiPerna / Moberg / Mensinger process and device would include displaying one or more unlock indicators on the startup screen and receiving user input via the unlock indicators to unlock the startup screen from the locked configuration, in order to inhibit or prevent inadvertent modification and/or activation of the insulin pump via the startup screen, e.g., when cleaning the screen of the device, and permitting a user to then access the functions of the device once unlocked.
	Concerning Claims 23 and 33, Mensinger and Bok together thus also describe that displaying one or more unlock indicators on the startup screen includes displaying the unlock indicators over the startup screen such that at least a portion of the startup screen is visible (see Mensinger Fig. 19 and ¶[0195]; Bok, ¶[0079]), because the wallpaper appears behind the other displayed data, which both appear behind, but visible through, the unlock indicator.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna / Moberg with the teachings of Mensinger and Bok so that a combined DiPerna / Moberg / Mensinger process and device would include that displaying one or more unlock indicators on the startup screen includes displaying the unlock indicators over the startup screen such that at least a portion of the startup screen is visible, in order to permit a user to see data on the screen (e.g., presented as wallpaper, which may be part of a startup/home screen) even when the screen is locked so the user is not forced to unlock the device every time the user wishes to see the data presented on the screen wallpaper.
	Concerning Claims 27 and 37, Mensinger thus also describes activating the graphical user interface of a portable insulin pump from an inactive condition includes activating the graphical user interface from a sleep mode (“The wallpaper may display every time the user wakes up the smartphone.” (emphasis added; ¶ [0195])).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna / Moberg with the teachings of Mensinger so that a combined DiPerna / Moberg / Mensinger process and device would include that activating the graphical user interface of a portable insulin pump from an inactive condition includes activating the graphical user interface from a sleep mode, because including a sleep mode from which the device may be awoken reduces energy consumption and thus extends battery life of the device.

	Claims 28 and 38 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna, Moberg, Mensinger, and Bok as applied to Claims 21 and 31 above, and further in view of Harper (previously of record).
	DiPerna, Moberg, Mensinger, and Bok, taken together, disclose processes and devices substantially as claimed; see above.  DiPerna, Moberg, Mensinger, and Bok do not, however, describe displaying the startup screen when no user input is received through the graphical user interface for a predetermined period of time.
	Harper relates to glucose monitoring and GUIs therefore, and this therefore in the same or a closely analogous art as that of the instant application and DiPerna, Moberg, Mensinger, and Bok.  Harper discloses displays for a medical device (analyte monitoring) that enters a sleep mode when the timeout setting is enabled by the user.  The user selects a period of inactivity and the display shuts off and enters a sleep mode based on the period of inactivity. Harper further discloses that, upon a user actuating a button or touching the GUI, a home screen is displayed. Harper at ¶ [0237].  The alert is re-displayed after a predetermined amount of time after the alarm has previously been shown and then dismissed by the user, Harper at ¶ [0260].
	At the time of the invention it would have been obvious for one of ordinary skill in the art to modified the combined DiPerna / Moberg / Mensinger / Bok process and device with the teachings of Harper to display the startup screen when no user input is received through the graphical user interface for a predetermined period of time, because Harper teaches returning to the home screen when no user input is determined, thus making it an obvious modification to modify the DiPerna / Moberg / Mensinger / Bok method and device to include the software to allow the GUI to return to the startup screen when no user input is detected, as this would make the device more user friendly and acts as a reminder to the user to review the status of the device.  Furthermore, Harper suggests alternatively displaying the screen that was being displayed prior to the inactivity by the user, thus teaching the person of ordinary skill in the art that it is known in the art to modify the screen that will be displayed when no user input is received. Harper also establishes that changing the screen being displayed is an obvious modification and a clear design choice between displaying the home screen or the screen that was displayed prior to entering a sleep mode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/14/2022